Citation Nr: 1758354	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-39 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified at an October 2011 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded this claim in February 2012.


FINDINGS OF FACT

1.  The most probative evidence does not indicate that the Veteran has had diabetes mellitus type II during the appeal period.

2.  Diabetes mellitus type I was not manifest during active service or within one year of active service and is not related to the Veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service treatment records (STRs) did not note diabetes mellitus.  The May 1967 separation examination report included the results of a Glucose Tolerance Test, which were also included on a separate note.  Blood values of the test were noted as: fasting 71 mg/dL, 1/2 hour 148 mg/dL, 1 hour 132 mg/dL, 2 hour 96 mg/dL and 3 hour 75 mg/dL.  A notation indicated that normal was 65-110 mg/dL, without specification as to at what time that applied to.  The Board notes that medical literature indicated that "[n]ormal blood values for a 75 gram [oral glucose tolerance test] used to check for type 2 diabetes in those who are not pregnant: Fasting: 60 to 100 mg/dL...1 hour: less than 200 mg/dL...2 hours: less than 140 mg/dL."  See Glucose Tolerance Test - Non-pregnant, U.S. National Library of Medicine MedlinePlus, https://medlineplus.gov/ency/article/003466.htm.  The separation examination report noted upon clinical evaluation that the endocrine system was normal.  Urinalysis test results were noted to be negative for albumin and sugar.  No defects or diagnoses were noted and the Veteran was noted to be qualified for separation.  On the accompanying May 1967 Report of Medical History form, the Veteran reported being presently in good health and denied ever having or having now frequent or painful urination and sugar or albumin in urine.

The Veteran filed a claim in March 1971 for entitlement to service connection for "diabetes" and a date such began was listed as the day of the Veteran's discharge from active service in July 1967.  A February 1971 private medical record stated that the Veteran "has Diabetes Mellitus and is under my care."  An April 1971 rating decision denied entitlement to service connection for diabetes.  The rating decision stated that the separation examination report contained "no diagnosis of diabetes" but that it did contain "findings of a fasting blood sugar test which was somewhat above normal limits while concurrent urinalysis was negative."

The Veteran filed the current claim on appeal in August 2009.  He noted that he was claiming "Diabetes," which was noted to have started in 1970 and was reported to have been the result of exposure to herbicide agents.  The Veteran's claim was treated by the RO as a claim to reopen the previously denied April 1971 rating decision and was characterized as entitlement to service connection for diabetes mellitus type I.  The Veteran's June 2010 Notice of Disagreement (NOD) referenced diabetes mellitus type II.  In February 2012, the Board characterized the issue on the title page as entitlement to service connection for diabetes mellitus and "conclude[d] that the issue should be treated as a new claim based upon an intervening change in regulation."  In the August 2017 Supplemental Statement of the Case (SSOC), the RO characterized the claim as entitlement to service connection for diabetes mellitus.

As reviewed, the issue on appeal has referenced as diabetes mellitus generally, as well as diabetes mellitus type I and type II.  As such, the Board will characterize the issue on appeal generally as entitlement to service connection for diabetes mellitus and will address both type I and type II.  

At issue during the appeal period has been whether the Veteran has diabetes mellitus type I or type II.  As no0ted in regulation, there must be characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303.  Prior to the February 2012 Board remand, additional evidence of record included private medical records and VA treatment records (dated from approximately 2003 until 2011) that variously referenced a diagnosis of diabetes, diabetes mellitus, diabetes mellitus - insulin dependent diabetes, insulin dependent diabetes mellitus, insulin dependent adult onset diabetes mellitus and diabetes mellitus type II.  A December 2010 VA treatment note stated that the Veteran "does not know if he is Type I or Type II."

The Veteran was afforded a VA examination in January 2010 and a diagnosis was noted of diabetes mellitus type I.  In a March 2010 addendum opinion, the examiner was asked to clarify the diagnosis and the opinion stated that "Veteran states that he was diagnosed with diabetes in 1971 at the age of 21 and [V]eteran was placed on insulin at this time (no medication was attempted other than insulin).  The examiner stands by her diagnosis of diabetes mellitus, type 1, based on this information."  The Veteran submitted a December 2010 statement from private Dr. A.S., which stated that the Veteran "has been a patient of ours since [March 2003].  He suffers from type 2 diabetes mellitus and is insulin dependent."  No rationale or explanation was offered in support of this conclusion.  An additional VA addendum opinion was obtained in February 2011 from the previous examiner, which referenced Dr. A.S.'s December 2010 statement and stated that "there are no additional records from [V]eteran's diabetic diagnosis in 1971 stating that [V]eteran had type 2 diabetes mellitus" and that "[a]gain, [V]eteran stated that at the age of 21, he was placed directly on insulin without the use of any oral medication.  The examiner stands by her diagnosis of diabetes mellitus, type 1, based on this information."  

In the Veteran's June 2010 NOD, September 2010 VA Form 9 (Appeal to [the Board]) and at the February 2012 Board hearing, the Veteran reported, essentially, that he had been diagnosed with diabetes mellitus type II in 1971 and not type I.  At the Board hearing, the Veteran's representative stated that the Veteran had been treated since 1971 and the Veteran stated that "I had always been told that I had Type II diabetes."

In the February 2012 Board remand, the Board stated that "[t]he VA opinion addressing the correct diagnosis...is inadequate.  The opinion fails to provide reasoning for reaching the conclusion that the Veteran has Type I diabetes mellitus versus Type II."  The Board's remand directives requested a VA examination from an endocrinologist, who was to "determine whether the appellant has Type I or Type II diabetes mellitus." 

Following the February 2012 Board remand, the Veteran submitted February, March and August 2012 statements referencing diabetes mellitus type II.  

Of record is an April 2017 VA Compensation and Pension Exam Inquiry, which requested the examination ordered by the February 2012 Board remand.  A July 24, 2017 Note (in the Notes tab of VBMS) stated "[received] call from C&P clerk who indicated upon attempting to schedule for exam that a private endocri[]nologist had been in use by the claimant.  [S]he requested him to send records and cancelled the [examination request]" and that "[The Veteran] later instructed her that he would not send the records as the [diagnosis] was DMI and that it was his intent to w/d the appeal."  A July 25, 2017 letter was sent to the Veteran stating that "[w]e received notification that during attempts to schedule or at the time you reported for a compensation and pension examination you expressed a desire to withdraw your appeal" and requested that the Veteran submitted a signed withdrawal.  The letter also stated that "[d]uring the course of the call for scheduling, you indicated that you have been receiving treatment from a private endocrinologist and have been definitively diagnosed with Type I Diabetes.  If you decide not to withdraw your appeal, you should provide records of the above-indicated private endocrinologist."  The Veteran did not respond to this letter.  Of record is an August 2017 VA Compensation and Pension Exam Inquiry, which requested the examination ordered by the February 2012 Board remand.  An August 2017 note stated that the examination was cancelled because the "Veteran refused exam" and also noted that the "[V]eteran stated he does not wish to pursue claim."

The Board notes that 38 C.F.R. §  20.204(b) (2017) requires that "[e]xcept for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing."  As such, the Veteran's verbal statements referenced above are not sufficient to withdraw the current appeal before the Board.

Subsequently, the RO obtained additional VA treatment records in August 2017, which dated from 2012 to 2017.  These records included a September 2012 VA treatment note stating that the Veteran "does not know if he is type I or II diabetic."  Various VA treatment records also referenced the Veteran as having diabetes mellitus type II.  A separate undated letter listed diabetes mellitus type II as an active diagnosis.  A January 2017 VA eye clinic note listed an assessment of diabetes mellitus type I.  The most recent VA treatment records of record were from June 2017 and were eye clinic notes that listed a previous ocular history and assessment of diabetes mellitus type I.

In the Veteran's representative's November 2017 Written Brief Presentation, it was stated that "[i]t is highly plausible that [the Veteran] contracted diabetes II as a result [herbicide agent] exposure" and that "[t]he disagreement has been in exactly the type [the Veteran] is currently diagnosed with: Type I or Type II?[]  The balance of the record, is felt, establishes that [the Veteran] has an diagnosis of Type II and not Type I."  It was also stated that the RO "has concluded that the diagnosis is Type I.  Yes type I is idiopathic in nature but there has been no proof other than the examiner opinion that it is idiopathic because he said so."  The representative also stated that the Veteran "laments that the evidence of record meets the criteria of more likely than not and needs to be granted [service connection] for Type II Diabetes Mellitus."

Upon review of the evidence, the Board concludes that entitlement to service connection is not warranted for diabetes mellitus.

With respect to diabetes mellitus type II, the Board finds that the most probative evidence does not indicate that the Veteran has had diabetes mellitus type II during the appeal period.  As outlined above, various references were made throughout the appeal period to both diabetes mellitus type I and type II.  The Board requested a new VA examination and opinion from an endocrinologist in the February 2012.  As noted, the Veteran refused to report for the scheduled VA examination.  As applicable to this case, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  See 38 C.F.R. § 3.655 (2017).  In this regard, the Board finds the most probative evidence to be the Veteran's July 2017 report that a private endocrinologist had diagnosed diabetes mellitus type I and VA treatment records (presumably based on the Veteran's report) dated in 2017 that noted a diagnosis of diabetes mellitus type I.  No records are of record from this private endocrinologist, as the Veteran did not respond to a July 2017 request for such and the Veteran also did not report for the requested VA examination.  The Board notes that there is no incentive for the Veteran to incorrectly report having diabetes mellitus type I, as if he had diabetes mellitus type II, such would be eligible for presumptive service connection based on the Veteran's presumed in-service herbicide agent exposure.  Overall, the Board finds that the most probative evidence indicated that the Veteran's proper diagnosis was diabetes mellitus type I. 

The threshold requirement for entitlement to service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of diabetes mellitus type II during the appeal period, the claim cannot succeed.  Regardless of what theory of service connection is at issue, there must be competent evidence that the claimed disability exists.  As such, entitlement to service connection for diabetes mellitus type II is not warranted.

With respect to diabetes mellitus type I, as referenced, it appears that this was the proper diagnosis provided by the Veteran's private endocrinologist.  

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  As noted, a current disability has been shown by the evidence of record.  As to an in-service event, the Veteran referenced herbicide agent exposure.  The Veteran served in the Republic of Vietnam during his active service and exposure to herbicide agents during active service is therefore presumed.  See Personnel Records; 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  While presumptive service connection is warranted as due to in-service herbicide agent exposure for diabetes mellitus type II, this presumption is not applicable to diabetes mellitus type I.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e) (2017).  No competent evidence is of record, either specific to the Veteran's case or general in nature, which suggests that herbicide agent exposure causes diabetes mellitus type I.  

The Board notes that the Veteran's STRs did not note diabetes mellitus type I.  As noted, the Veteran's May 1967 separation examination report contained the results of a glucose tolerance test.  The April 1971 rating decision stated that the examination report contained "findings of a fasting blood sugar test which was somewhat above normal limits."  As noted above, the testing results were reported at various times (ranging from fasting to 3 hours) and ranged from 71 mg/dL to 148 mg/dL and the STRs included a notation that indicated that normal was 65-110 mg/dL, without specification as to at what time that applied to.  While the April 1971 rating decision referenced "fasting blood sugar test...somewhat above normal limits," the contemporaneous May 1967 separation examination report noted upon clinical evaluation that the endocrine system was normal and noted no defects or diagnoses and that the Veteran was qualified for separation.  The Board finds this contemporaneous information to indicate that diabetes mellitus type I was not present during active service in May 1967.  In addition, the glucose tolerance test results noted would be normal according to the standards listed in the MedlinePlus article cited above.  

Overall, lacking a nexus related to an in-service event, the Board finds that entitlement to service connection is not warranted for diabetes mellitus type I on a direct basis. 
In addition, entitlement to service connection may be established under 38 C.F.R. § 3.303(b) (2017) when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  In addition, if a chronic disease, including diabetes mellitus, becomes manifest to a degree of 10 percent or more within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  In this case, while diabetes mellitus (which would include diabetes mellitus type I) is a qualifying chronic disease, there is no indication that diabetes mellitus type I manifested during active service or within one year of the Veteran's separation from active service in July 1967.  As noted, the May 1967 separation examination report indicated that diabetes mellitus type I was not present at that time.  The earliest diagnosis of diabetes mellitus (unspecified as to the type) was a February 1971 private medical record, more than one year following the Veteran's separation from active service in July 1967.  As such, entitlement to service connection for diabetes mellitus type I is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases.      
  
In sum, the Board finds that the most probative evidence does not indicate that the Veteran has had diabetes mellitus type II during the appeal period and that diabetes mellitus type I was not manifest during active service or within one year of active service and is not related to the Veteran's active service.  As such, the Board concludes that diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred therein and the Veteran's claim therefore must be denied.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

Finally, the Board notes that the in the Veteran's representative's November 2017 Written Brief Presentation, reference was made to compliance with Board remand orders and citation made to Stegall v. West, 11 Vet. App. 268 (1998).  The statement was general in nature and not specific to the facts of the Veteran's case.  In any event, the Board finds that there was substantial compliance with the prior February 2012 Board remand.  While the requested VA examination did not occur, this was because the Veteran failed to report for the examination, as outlined above, and not due to the fault of or lack of effort by VA.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims has stated that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In addition, the duty to assist is not a blind alley.  The Veteran has elected to not appear for a VA examination and has elected to not release his complete private records.

Further, neither the Veteran nor his representative has raised other issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


